Citation Nr: 1339948	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  12-22 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to service connection for tinnitus.



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 2001 to May 2009.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a rating decision of the VA Regional Office (RO) in Muskogee, Oklahoma that denied service connection for tinnitus.  

The issue of service connection for bilateral hearing loss was denied in a recent rating action.  There is no disagreement with that determination in the record before the Board, and the appeal is limited to the issue on the title page.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.

The Veteran's Virtual VA electronic claims file associated with the paper record has been reviewed in conjunction with the disposition of the issue on appeal.


REMAND

The Veteran asserts that he has tinnitus from inservice noise exposure for which service connection is warranted.  

Review of the record discloses that among other things, service connection for tinnitus was denied because the Veteran did not report for an audiology examination scheduled for VA compensation purposes in February 2013.  The Board observes, however, that although the RO generated a February 1, 2013 examination request, there is no documentation in the record indicating that the Veteran was notified of the audiology evaluation that was scheduled on February 22, 2013 at QTC Medical Services.  As such, it is uncertain as to whether the appellant received notification of the appointment.  Therefore, in order to afford the Veteran every consideration of due process, the Board is of the opinion that he be rescheduled for a VA audiology evaluation.  

The Board also notes that in reviewing the service treatment records, a detailed Department of Defense (DOD) clinical summary appears to show that the appellant received treatment for a variety of complaints and disorders and had clinical follow-up over the years between 2003 and 2009, to include ear and audiometry evaluations.  The RO/AMC should thus obtain the complete clinical records from which the summary was derived for a full and thorough review of the evidence.  To the extent the Veteran has copies of his records, they should be provided to the VA.

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran's actual service treatment records from the National Personnel Records Center or other pertinent records repository.  As part of this development, contact the Veteran and request that he provide copies of any service treatment records that are in his possession.  The claims file should include documentation as to all attempts made to obtain these records.

2.  Thereafter, and whether records are received or not, schedule the Veteran for a VA audiology examination, to include an audiometric evaluation.  A detailed background and clinical history pertaining to noise exposure in service and thereafter should be obtained.  Provide the claims folder to the examiner for review prior to evaluation.  The examiner must furnish an opinion as to whether it is at least as likely as not (50 percent probability or better) the appellant has tinnitus related to military service.  A complete rationale for the opinion must be provided.

If the Veteran fails to report for the examination, the claims file must contain information as to where the notice letter was sent, when it was sent, and whether it was returned as undeliverable.

3.  After taking any further development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit is not granted, provide the appellant a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


